Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 10/18/2018
2.	Claims 1-13 were cancelled.
	New Claims 14 (see Paragraph [0009]), 15 (see Paragraph [0011]), 16 (see Paragraph [0012]), 17 (see Paragraph [0013]), 18 (see Paragraph [0014]), 19 (see Paragraph [0015]), 20 (see Paragraph [0016]), 21 (see Paragraph [0017]), 22 (see Paragraph [0019]), 23 (see Paragraph [0020]), 24 (see Paragraph [0021]), 25 (see Paragraph [0022]), and 26 (see Paragraph [0023]) were added, which are supported by applicants’ published application, i.e., US PG PUB 2020/0325291.
	Thus, no new matter is present. 

Claim Objections
3.	Claim 26 is objected to because of the following informalities:  
	As to Claim 26: The applicants are advised to replace the claimed phrase “which is used as a water sealing plate” with the new phrase “wherein the sheet is used as a water sealing plate”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claims 17 and 21: These claims recite “a fiber density of the fibers that are contained in the second resin-impregnated fiber sheet and extend in the first direction is substantially the same as a fiber density of the fibers that are contained in the third resin-impregnated fiber sheet and extend in the second direction” (claim 17) and “a fiber density of the fibers extending in the first direction is substantially the same as a fiber density of the fibers extending in the second direction” (claim 21), respectively (Emphasis added).
	The claimed term “substantially” is a relative expression, which can be interpreted subjectively absent any definition or guidance in the specification.  Yet, the instant specification does not define or provide any guidance to understand the meaning of "substantially."  The instant specification merely repeats what is already in the claims without further definition, guidance or explanation (see, for example, Paragraphs [0013] and [0017] of applicants’ published application, i.e., US PG PUB 2020/0325291).  Thus, it is unclear what constitutes the term “substantially” in the contexts of “a fiber density of the fibers that are contained in the second resin-impregnated fiber sheet and extend in the first direction is substantially the same as a fiber density of the fibers that are contained in the third resin-impregnated fiber sheet and extend in the second direction” and “a fiber density of the fibers extending in the first direction is substantially the same as a fiber density of the fibers extending in the second direction”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 14, on which Claim 15 depends from, recite, among other things, “wherein the second resin-impregnated fiber sheet contains fibers extending in a first direction” and “wherein the third resin-impregnated fiber sheet contains fibers extending in a second direction that is different from the first direction”. 
	However, Claim 15 recites “wherein the fibers contained in the second-resin impregnated fiber sheet extend in the first direction, and the fibers contained in the third resin-impregnated fiber sheet extend in the second direction”.  Both Claims 14 and 15 recite the same limitations regarding the fibers in the second resin-impregnated fiber sheet extending in a first direction.  With respect to the second limitation regarding the “third resin-impregnated fiber sheet containing fibers extending in a second direction that is different from the first direction” in Claim 14, Claim 15 does not recite that its fibers in the third resin impregnated fiber sheet extending in a second direction that is different from the first direction, thereby appearing .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
6.	Claims 14, 16, 18-20 and 221-26 are allowable over the prior art references, namely Nakamura et al. (WO 2017/056683; utilizing US 10,427,361 as its English equivalent) and Ellis (US 2007/0267775).	 
	It is noted that Nakamura et al. (WO 2017/056683) is used for date purposes only, and all column, line numbers cited below refer to its English equivalent, namely US 10,427,361 since WO 2017/056683 is in Japanese. 
It is noted that since the applicants have not submitted a certified English translation of the foreign priority document JP 2016-125345 having written descriptive support for the pending claims of the present application under 35 USC 112(a), they are not entitled to the benefit of the foreign priority filing date of such document.  See MPEP § 2163.03, II-III.  
7.	None of these references cited individually or in combination teaches or would have suggested the claimed sheet including a first main surface and a second main surface, comprising 
	Specifically, Nakamura et al. disclose fiber-reinforced sheet having a first surface and a second surface, useful for windwills, comprising a sheet body portion and a first ridge portion including a resin-impregnated fiber bundle portion having a surface impregnated with the resin, wherein at least one first ridge portion protrudes from the above sheet body portion on the above first surface (Col. 4, lines 20-65 and Col. 5, line 5-Col. 6, line 65). 
	However, Nakamura et al. do not mention the addition of a second resin composition layer joined to the second side of the first resin-impregnated fiber sheet, a second resin-impregnated fiber sheet that is provided on the first resin composition layer and forms the first main surface and a third resin-impregnated fiber sheet that is provided on the second resin composition layer and forms the second main surface, wherein the second resin-impregnated sheet contains fibers extending in a first direction, the third resin-impregnated fiber sheet contains fibers extending in a second direction that is different from the first direction, the first 
Ellis does not remedy the deficiencies of Nakamura et al.  Ellis only discloses composite moulding materials or pre-forms of resin and reinforcement fiber in which the resin is only partially impregnated into the fiber (Paragraph [0002]), wherein the composite mouldings is of elongate form particularly in the form of sheeting (Paragraph [0023]).  Ellis further discloses that its composite moulding materials comprise a layer of fibrous reinforcing material having on opposite surfaces thereof, respectively, a first layer of resin which partially impregnates the fibrous material, and a further resin layer which retains in position surface fibers of the fibrous material (Paragraph [0015]).  Nevertheless, Ellis, like Nakamura et al., fail to mention employing a second resin composition layer joined to the second side of the first resin-impregnated fiber sheet, a second resin-impregnated fiber sheet that is provided on the first resin composition layer and forms the first main surface and a third resin-impregnated fiber sheet that is provided on the second resin composition layer and forms the second main surface, wherein the second resin-impregnated sheet contains fibers extending in a first direction, the third resin-impregnated fiber sheet contains fibers extending in a second direction that is different from the first direction, the first main surface is provided with a plurality of first linear protruding portions extending in the first direction and the second main surface is provided with a plurality of second linear protruding portions extending in the second direction as required by the claimed sheet.
Thus, Nakamura et al. alone or in combination with Ellis do not teach or would have suggested the claimed specific sheet. 
US Application no. 16/093,738 (corresponding to US PG PUB 2019/00842682) was uncovered.  However, the claims of this particular application do not recite or would have suggested alone or in combination with Nakamura et al. or Ellis the presently claimed specific sheet.  It follows that no rejections based on the claims of this application is made in this present action.  
	Accordingly, Claims 14, 16, 18-20 and 22-26 are deemed allowable over the prior art references of record.

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For record purposes, it is noted that the term “light transmissive” recited in Claim 22 is defined in Paragraph [0019] of applicants’ published application, i.e., US PG PUB 2020/0325291.
        2 Cited in the IDS submitted by applicants on 02/27/2020.